Exhibit 99.1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED BALANCE SHEET (U.S dollars in thousands) (Unaudited) December 31, June 30, A s s e t s CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables Inventory Other receivable T o t a lcurrent assets LONG-TERM TRADE RECEIVABLES SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, net T o t a lassets $ $ Liabilities and capital deficiency CURRENT LIABILITIES: Trade payables $ $ Accrued expenses and other payables Deferred income Convertible subordinated notes, series A - Convertible subordinated notes, series B 18 - T o t a l current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other Deffered income Convertible subordinated notes, series A Convertible subordinated notes, series B Long-term convertible loan from shareholders T o t a l long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES T o t a l liabilities CAPITAL DEFICIENCY: Share capital - ordinary shares of no par value (authorized: December 31, 2012 and June 30, 2013 - 170,000,000 shares; issued: December 31, 2012 - 33,686,134shares; June 30, 2013 – 33,716,973 shares; outstanding: December 31, 2012 - 31,041,295 shares; June 30, 2013 – 31,072,134 shares) and additional paid in capital 362,590 Warrants Accumulated deficit ) ) Treasury shares, at cost(2,644,839 ordinary shares) ) ) T o t a lcapital deficiency ) ) T o t a lliabilities and capital deficiency $ $ ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATMENT OF OPERATIONS (U.S dollars in thousands) (Unaudited) Three months ended June 30, Six months ended June 30, Revenues $ Cost of revenues Gross profit Research and development expenses - net Selling, General and administrative expenses Operating Gain (Loss) Financial expenses - Net ) Income (expenses) from devaluation (revaluation) of Conversion feature embedded in Series A convertible note ) ) ) Gain/(Loss) from revaluation of Series B convertible notes ) ) Other Income - - 48 - Net loss for the period $ ) $ ) $ ) $ ) Loss per share ("EPS") Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares used in Computation of EPS (in thousands): Basic Diluted Interim condensed consolidation statement of Comprehensive loss: Net loss for the period $ ) $ ) $ ) $ ) Other comprehensive income: Gain on available-for-sale marketablesecurities - - Net comprehensive loss for the period $ ) $ ) $ ) $ ) 2
